Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 11/15/2021. The amendments have been entered and, accordingly, claims 1-3 and 5-15 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a multi-thermal characteristic heat sink fin… comprising: a first heat spreading plate having at least a first opening and an accommodating side having a recessed surface surrounded and defined by an elevated rim; a second heat spreading plate having at least a second opening and an inner surface having a rim area on a perimeter therearound, corresponding to the elevated rim of the first heat spreading plate; and a primary heat spreading plate having at least a primary opening, wherein each primary opening comprises a heat pipe fixing hub extending from a perimeter thereof,…wherein the primary heat spreading plate is mounted between the first and second heat spreading plates and the heat pipe fixing hub extends through the first opening, whereby the at least a heat pipe is slidably engaged to the multi-thermal characteristic heat sink fin via the first, second, and primary openings, respectively, and whereby the primary heat spreading plate is mounted and enclosed within the recessed surface and elevated rim, preventing debris and contaminants from entering therein.”
The closest prior art of record (US 7,267,167 to Lee) does not teach the first heat spreading late having a recessed surface surrounded and defined by an elevated rim, the second heat spreading plate 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        





	
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763